Citation Nr: 0524923	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  97-13 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a radial nerve disorder 
of the left hand.


REPRESENTATION

Appellant represented by:	Cordero, Cordero & Asociados


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which declined to 
reopen the veteran's previously denied claim of entitlement 
to the benefit currently sought on appeal.  In August 2002, 
the Board reopened the claim and undertook additional 
development under 38 C.F.R. § 19.9(a)(2) (2002).  In May 
2003, the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2), disallowing the Board to develop claims.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir., 2003).  Thus, in September 2003, 
the Board remanded the claim for a substantive review of the 
case.  The Appeals Management Center (AMC) reviewed the claim 
and issued supplemental statements of the case to the veteran 
in March and May 2005.  The case was then returned to the 
Board for appellate review in July 2005.


FINDING OF FACT

The veteran's radial neuropathy of the left hand manifested 
many years after service, and has not been medically related 
to his service.


CONCLUSION OF LAW

The veteran's radial neuropathy of the left hand was not 
incurred or aggravated in his active duty service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The veteran contends that his current left hand disability is 
related to the left wrist drop he experienced in 1953 while 
in service. 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

In this case, service medical records confirm that in July 
1953, the veteran experienced atypical wrist drop which lead 
to a diagnosis of left radial nerve palsy.  After 
approximately one month, there was a full return of the left 
radial nerve.  The case summary indicated a diagnosis of 
neuropathy, not elsewhere classified, of the left radial 
nerve.  It was also noted that the condition had fully 
healed.   

The veteran's December 1954 separation examination noted a 
fracture of the left wrist, with no sequelae.  The Board 
notes that the only treatment in service for the left wrist 
is the aforementioned neuropathy in 1953.  Further, the 
veteran has verified that he did not fracture his wrist in 
service.  

Private and VA post-service treatment records demonstrate 
that the veteran has generalized peripheral polyneuropathy 
and left radial palsy.  Thus, the question that remains for 
the Board is whether the record establishes a medical nexus 
between that current disability and the in-service treatment 
for radial nerve palsy. 

Referable to that relationship, private treatment records, 
specifically nerve conduction and electromyographic studies 
conducted in January 1997, have indicated that even with the 
history of wrist drop, the neuropathy was "probably 
diabetic."  

The veteran submitted a May 2002 opinion by a private 
physician who referenced a medical history of suffering a 
left wrist fracture in 1953, with subsequent left radial 
nerve neuropathy.  The physician then indicated that the 
veteran reported experiencing numbness and pain ever since.  
The physician opined that the veteran's condition at present 
started in the military as a result of his fracture.  

A May 2005 VA examiner, who reviewed the veteran's service 
medical records and private post-service treatment records, 
and conducted a neurological exam of the veteran, has offered 
a different opinion.  He specifically referred to entries in 
the veteran's service medical records which document the 
radial nerve palsy and wrist drop.  He recognized that the 
veteran did not, in fact, have a left wrist fracture in 
service.  He opined that the veteran likely suffered a wrist 
drop in service due to a radial nerve compression while 
sleeping and that the nerve palsy resolved itself in a 
month's time, as such injuries do.  He concluded that the 
radial neuropathy the veteran now experiences is more likely 
than not of diabetic origin, as the 1997 diagnostic studies 
concluded, and is not a sequela of the isolated radial nerve 
palsy in service. 

It is the Board's duty to determine the credibility and 
probative value of the evidence in the appellate record.  See 
Madden v. Gober, supra.  In assessing medical evidence, 
whether a physician provides a basis for his medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 
(2000).  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Sklar v. Brown, 
5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the private physician apparently has based his opinion 
on the incurrence of a fracture to the veteran's wrist in 
service.  This is an inaccurate factual premise, as it has 
been established that no such fracture occurred.  It follows 
that the physician likely did not have access to the service 
records, or to the subsequent private treatment records, in 
the claims file.  This is illustrated by the physician's 
omission of any reference to the private diagnostic studies 
relating the veteran's neuropathy to his diabetes.  The Board 
notes that the physician did not provide any further 
rationale for his conclusion.  

The VA examiner, on the other hand, specifically and 
correctly referenced the facts of the veteran's treatment in 
service, and provided a rationale for concluding that there 
is no relationship between the service injury and the current 
disability.  The Board finds that more weight is due this 
opinion as compared to the private opinion.  
As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim; therefore, the 
benefit of the doubt provision does not apply.  Because no 
nexus has been established by the record between the 
veteran's in-service radial nerve palsy and his current 
peripheral neuropathy, service connection is not warranted. 

Veterans' Claims Assistance Act

As a final matter, the Board notes that regulations enacted 
under the Veterans' Claims Assistance Act of 2000 (VCAA) 
require VA to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The United States Court of Appeals for 
Veterans' Claims (Court) has held that this notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Regulations also dictate that VA has a duty 
to assist claimants, essentially providing that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. § 5103(A) 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for left hand disability.  In this 
context, the Board notes that a substantially complete 
application was received in January 1997 and adjudicated in 
April 1997, prior to the enactment of the VCAA.  During the 
long course of the appeal, however, in April 2002, the AOJ 
provided notice to the claimant regarding the VA's duties to 
notify and to assist.  Specifically, the AOJ notified the 
claimant of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide. In 
April 2004, the veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  In March 
2005, the AMC readjudicated the claim based on all the 
evidence, without taint from prior adjudications.  Therefore, 
the Board finds no prejudice in the fact that the initial AOJ 
denial pre-dated VCAA-compliant notice.  Accordingly, the 
Board finds that the content and timing of the April 2002 and 
April 2004 notices comport with the requirements of § 5103(a) 
and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Service medical 
records are associated with the claims file.  All identified 
and relevant post-service treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  He was scheduled for a personal 
hearing, but cancelled that hearing in August 1997.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.


ORDER

Entitlement to service connection for a radial nerve disorder 
of the left hand is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


